EXAMINER’S COMMENTS/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed December 09, 2021, as well as the Terminal Disclaimer filed December 07, 2021, have been received and entered into the application.  
	Accordingly, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
	The Terminal Disclaimer is in proper form and forecloses a determination here of the presence or absence of a non-statutory obviousness-type double patenting issue, whether provisional or non-provisional, over related, co-pending applications and issued U.S. Patents.					Reasons for Allowance				
The following is an examiner’s statement of reasons for allowance:
Claim 1 is representative of the claimed subject matter and reads: 
“A method of stabilizing renal function in a Fabry patient with moderate or severe renal impairment with an eGFR less than 60 mL/min/1.73 m3 and with a HEK assay amenable α- galactosidase A mutation, the method comprising:
administering to the patient about 100 mg to about 150 mg free base equivalent (FBE) of migalastat at a frequency of once every other day,

The art which teaches subject matter closest to the claimed subject matter is a reference cited by Applicant, Germain, D.P., et al., "Treatment of Fabry's Disease with the Pharmacologic Chaperone Migalastat", The New England Journal of Medicine 375;6, August 11, 2016, 545-555, (hereinafter “Germain”, see the entire article).
Germain fails to teach a patient population having the required eGFR, (see pg. 549, Table 1, penultimate row).  For at least this reason, such a patient population cannot be said to have been in the possession of the public and thus the claimed subject matter as a whole cannot be determined as being anticipated. Also, given that Germain report on a clinical study already conducted and provide no teaching or suggestion to replicate such study or else administer migalastat to Fabry patients in need of stable renal function where patients may have different eGFR values, the claimed subject matter would not have been obvious.  Finally, claims 1-20, all claims pending, have been presented in a definite and enabled manner.
Accordingly, claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629
January 11, 2022